DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application is a continuation of application 16/568044, filed on 9/11/2019, which claims priority from 62/738893, filed on 9/28/2018.  

Claim Objections
Claims 6 and 15 are objected to because of the following informalities:
Claim 6, line 1, “An method” should be changed to --a method-- to correct grammar.
Claim 6, line 4, “data comparing time stamps” should be changed to --data and comparing time stamps-- to correct grammar.
Claim 15, line 1, “An system” should be changed to --A system--to correct grammar.
Appropriate correction is required to place claims in better form.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10, 11, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “wherein determining whether the mismatched set within an acceptable range includes identifying whether the time difference is within a timing window” is vague and indefinite because “the mismatched set” does not have proper antecedent basis in the claims. For the purposes of examination, the limitation is being interpreted as meaning wherein determining whether the time difference within an acceptable range includes identifying whether the time difference is within a timing window. Thus, claim 10 is rejected as being indefinite.
Regarding claim 11, the limitation “wherein determining the mismatched set within an acceptable range includes identifying whether the time difference is above a predetermined time threshold” is vague and indefinite. The phrase “the mismatched set” does not have proper antecedent basis in the claims. For the purposes of examination, the limitation is being interpreted as meaning wherein determining a mismatched set is within an acceptable range includes identifying whether the time difference is above a predetermined time threshold. Thus, claim 11 is rejected as being indefinite. 
Regarding claim 15, the limitations “a processor that executes computer executable components stored in the memory , wherein the computer executable components comprise: a data matching module configured to obtain a slit integrated energy (SLIE) sensor data and diffractive optical elements (DOE) data, and programmed to […]” are vague and indefinite. It is unclear if the data matching module is itself a part of the executable instructions performed by the processor (“wherein the computer executable components comprise: a data matching module”) or if the data matching module is a portion of, or connected to, the processor (“a data matching module configured to obtain a slit integrated energy (SLIE) sensor data and diffractive optical elements (DOE) data, and programmed to”). For the purposes of examination, the limitations are being interpreted as meaning a processor that executes computer executable components stored in the memory, and a data matching module configured to obtain a slit integrated energy (SLIE) sensor data and diffractive optical elements (DOE) data, the processor and data matching module programmed to perform a data match, by the data matching module, of a time difference of the SLIE sensor data and the DOE data to identify a mismatched set of the SLIE sensor data and the DOE data, determine whether a time difference of the SLIE sensor data and the DOE data of the mismatched set is within an acceptable range, and in response to the time difference of the SLIE sensor data and the DOE data that is not within the acceptable range of time difference of the data match, automatically validating a configurable data of the mismatched set such that the SLIE sensor data of the mismatched set is valid for analysis of the performance data. Thus, claim 15 and all claims depending therefrom are rejected as being indefinite. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 10,747,119 in view of Cao et al. (US PGPub 2010/0141925, Cao hereinafter). 
Regarding claim 15, claim 15 of patent 119 recites an system of analyzing a performance data of a collector for an extreme ultraviolet (EUV) radiation source (claim 15, col. 14, lines 37-38), the system comprising: 
a transmission image sensor (TIS) platform including a wafer stage on which a wafer is to be placed, an electrostatic chuck, and sensors (claim 15, col. 14, lines 39-41); 
a data matching module configured to obtain a slit integrated energy (SLIE) sensor data and diffractive optical elements (DOE) data (claim 15, col. 14, lines 42-44), and programmed to (claim 15, col. 14, lines 45-46): 
perform a data match, by the data matching module, of a time difference of the SLIE sensor data and the DOE data to identify a mismatched set of the SLIE sensor data and the DOE data (claim 15, col. 14, lines 47-50), 

in response to the time difference of the SLIE sensor data and the DOE data that is not within the acceptable range of time difference of the data match, automatically validating a configurable data of the mismatched set such that the SLIE sensor data of the mismatched set is valid for analysis of the performance data (claim 15, col. 14, lines 54-59, the reflectivity calculation is a form of performance data). Although claim 15 of patent 119 recites a controller coupled to the data matching module and programmed (claim 15, col. 14, lines 45-46), patent 119 does not appear to recite a memory that stores computer executable components and a processor that executes executable components stored in the memory.
Cao discloses a memory that stores computer executable components and a processor that executes executable components stored in the memory (Fig. 10, paras. [0089]-[0090], [0093], the computer system 100 includes a main memory 106 that stores information and instructions to be executed by processor 104). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a memory that stores computer executable components and a processor that executes executable components stored in the memory as taught by Cao in the system as recited by patent 119 since including a memory that stores computer executable components and a processor that executes executable components stored in the memory is commonly used to facilitate automatic control of the lithographic system. 
Regarding claim 16, claim 16 of patent 119 as modified by Cao recites wherein the data matching module includes a timing window calculation module that is configured to receive a timing window from one or more software components and one or more hardware components (claim 16, col. 14, lines 60-64).
Regarding claim 17, claim 17 of patent 119 as modified by Cao recites wherein the timing window calculation module is configured to receive a timing window from the sensors (claim 17, col. 14, lines 65-67).
Regarding claim 18, claim 18 of patent 119 as modified by Cao recites wherein the acceptable range includes the time different that is within a timing window (claim 18, col. 15, lines 1-3).
Regarding claim 19, claim 19 of patent 119 as modified by Cao recites wherein the timing window is in a range of about 2 minutes to about 4 minutes (claim 19, col. 15, lines 4-5).
Regarding claim 20, claim 20 of patent 119 as modified by Cao recites wherein the acceptable range includes the time difference is above a predetermined time threshold (claim 20, col. 15, lines 6-8). 

Allowable Subject Matter
Claims 1-9 and 12-14 are allowed.
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a method for calculating reflectivity of a collector for an extreme ultraviolet (EUV) radiation source, the method comprising determining whether a time difference between the time stamps of the first sensor and the second sensor is within an acceptable range; in response to a determination that the time difference is within the acceptable range, automatically adjusting a configurable data such that first sensor data is valid for calculating the reflectivity; and calculating the reflectivity of the collector using the configurable data. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Seo et al. (US PGPub 2014/0358924) discloses receiving first time series data measured by a first sensor and receiving second time series data measured by a second sensor that is of a different type from the first sensor and merges the data from the sensors (Figs. 2-5 and 8-9 and paras. [0119]-[0124]), but Seo does not describe or render obvious determining whether a time difference between the time stamps of the first sensor and the second sensor is within an acceptable range; in response to a determination that the time difference is within the acceptable range, automatically adjusting a configurable data such that first sensor data is valid for calculating the reflectivity; and calculating the reflectivity of the collector using the configurable data.	Sayal (US PGPub 2006/0167825) discloses comparing time-series data with 
Chow et al. (US Patent No. 7,937,232) discloses a semiconductor device with multiple sensors to collect information associated with the tool processes (Fig. 11 and col. 8, lines 40-67, the semiconductor process tool 1103 includes sensors 1111), and the sensors collect information and send the measurements to a computer that receives data as time-series data streams from the sensors (Fig. 11, col. 9, lines 1-16), and Chow discloses the data is managed and analyzed using the timestamps (col. 9, lines 17-67). Chow also describes matching the timestamps of two series of data (Fig. 10, col. 7, lines 29-67, col. 8, lines 1-30). However, Chow does not describe determining whether a time difference between the time stamps of the first sensor and the second sensor is within an acceptable range; in response to a determination that the time difference is within the acceptable range, automatically adjusting a configurable data such that first sensor data is valid for calculating the reflectivity; and calculating the reflectivity of the collector using the configurable data.
Yoshida et al. (US PGPub 2019/0339624) discloses a control device in a lithography system (Fig. 1, control device 120) that provides feedback control using manipulated time-series data (Figs. 2, 4, 6 and paras. [0038]-[0039], [0051]), but 
	Sigtermans et al. (US PGPub 2018/0267523) discloses a lithographic apparatus that makes prediction of future performance based on relationships between pairs of time series corresponding to different pairs of parameters (Fig. 9, paras. [0006], [0014], [0015], [0163]-[0171]), but Sigtermans does not describe identifying determining whether a time difference between the time stamps of the first sensor and the second sensor is within an acceptable range; in response to a determination that the time difference is within the acceptable range, automatically adjusting a configurable data such that first sensor data is valid for calculating the reflectivity; and calculating the reflectivity of the collector using the configurable data.
Regarding claim 6, the prior art of record, either alone or in combination, fails to teach or render obvious determining whether a time difference of the SLIE sensor data and the DOE data is within an acceptable range; in response to a determination that the time difference is within the acceptable range, automatically validating the SLIE sensor data for calculating the reflectivity; and analyzing the reflectivity data of the collector based on the time difference of the SLIE sensor data and the DOE data. These limitations in combination with the other limitations of claim 6 render the claim non-obvious over the prior art of record.

Chen et al. (US PGPub 2019/0101838) discloses an EUV lithography system that includes multiple sensors in an electrostatic chuck (Fig. 1A, paras. [0020]-[0024], sensors 130a-130d are arranged on a top surface of an electrostatic chuck 126) to determine imaging performance of the EUV tool and to determine when an amount of accumulated contamination exceeds a threshold value to perform cleaning (Fig. 3 and paras. [0050]-[0062]), but Chen et al. does not describe obtaining a slit integrated energy (SLIE) sensor data and diffractive optical elements (DOE) data comparing time stamps, determining whether a time difference of the SLIE sensor data and the DOE data is within an acceptable range; in response to a determination that the time difference is within the acceptable range, automatically validating the SLIE sensor data for calculating the reflectivity; and analyzing the reflectivity data of the collector based on the time difference of the SLIE sensor data and the DOE data. 
Cao et al. (US PGPub 2010/0141925) discloses inputting the diffractive optical element selection into a model to simulate predicted wafer critical dimensions during optimization (Fig. 5 and para. [0083]), but Cao does not describe obtaining a slit integrated energy (SLIE) sensor data and diffractive optical elements (DOE) data comparing time stamps, determining whether a time difference of the SLIE sensor data and the DOE data is within an acceptable range; in response to a determination that the time difference is within the acceptable range, automatically validating the SLIE sensor data for calculating the reflectivity; and analyzing the reflectivity data of the collector based on the time difference of the SLIE sensor data and the DOE data.

Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if a proper Terminal Disclaimer is filed or if the claims are amended to overcome the non-statutory double patenting rejections set forth above. 
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding claim 15, as best understood, the prior art of record, either alone or in combination, fails to teach or render obvious a data matching module configured to obtain a slit integrated energy (SLIE) sensor data and diffractive optical elements (DOE) data and programmed to: perform a data match, by the data matching module, of a time difference of the SLIE sensor data and the DOE data to identify a mismatched set of the SLIE sensor data and the DOE data, determine whether a time difference of the SLIE sensor data and the DOE data of the mismatched set is within an acceptable range, and in response to the time difference of the SLIE sensor data and the DOE data that is not within the acceptable range of time difference of the data match, automatically validating a configurable data of the mismatched set such that the SLIE sensor data of the mismatched set is valid for analysis of the performance data. These limitations in combination with the other limitations of claim 15 render the claim non-obvious over the prior art of record.
The dependent claims would likewise be allowable by virtue of their dependency.
Cao et al. (US PGPub 2010/0141925) discloses inputting the diffractive optical element selection into a model to simulate predicted wafer critical dimensions during optimization (Fig. 5 and para. [0083]), but Cao does not describe a data matching 
Chen et al. (US PGPub 2019/0101838) discloses an EUV lithography system that includes multiple sensors in an electrostatic chuck (Fig. 1A, paras. [0020]-[0024], sensors 130a-130d are arranged on a top surface of an electrostatic chuck 126) to determine imaging performance of the EUV tool and to determine when an amount of accumulated contamination exceeds a threshold value to perform cleaning (Fig. 3 and paras. [0050]-[0062]), but Chen et al. does not describe a data matching module configured to obtain a slit integrated energy (SLIE) sensor data and diffractive optical elements (DOE) data; and a controller coupled to the data matching module and programmed to: perform a data match, by the data matching module, of a time difference of the SLIE sensor data and the DOE data to identify a mismatched set of the SLIE sensor data and the DOE data, determine whether a time difference of the SLIE sensor data and the DOE data of the mismatched set is within an acceptable range, and in response to the time difference of the SLIE sensor data and the DOE data that is not 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882